Citation Nr: 0003759	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran was previously denied service connection for pes 
planus in an August 1973 decision of the Board.  Under the 
law, that decision was final.  In October 1995, the veteran 
sought to reopen his claim for entitlement to service 
connection for pes planus.  The present appeal arises from a 
November 1995 rating decision, in which the RO determined 
that new and material evidence had not been presented to 
warrant reopening the veteran's claim for service connection 
for pes planus.  The veteran filed an NOD in December 1995, 
and an SOC was issued by the RO in February 1996.  The 
veteran filed a substantive appeal in April 1996.  In October 
1996, the veteran testified before a hearing officer at the 
VARO in Providence.  A Hearing Officer's Decision was issued 
in March 1997.  Supplemental statements of the case (SSOC) 
were issued in March 1996, as well as April and May 1999.  

The Board notes that, in reclassifying the issue on appeal as 
entitlement to service connection for pes planus, we have 
found that new and material evidence has been presented to 
reopen the veteran's claim.  


FINDINGS OF FACT

1. Service connection for pes planus was denied in an August 
1973 Board decision.  Under the law, that decision was 
final.  

2. New and material evidence, in the form of a statement from 
the Chief of Podiatry at the VA Medical Center (VAMC) in 
Providence, in which it was noted that persons with the 
veteran's foot condition often suffer from "chronically 
tired feet", has been introduced into the record since 
service connection was previously denied for pes planus; 
thus, the newly submitted evidence warrants reopening the 
veteran's claim.  

3. Considering all the evidence of record, new and old, the 
veteran's contention that his pes planus was aggravated by 
service is not supported by any medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.


CONCLUSIONS OF LAW

1. Evidence submitted since the previous final decision is 
new and material, and the veteran's claim of entitlement 
for service connection for pes planus is reopened.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2. The veteran has not submitted a well-grounded claim for 
service connection for pes planus, either on a direct 
basis, or by aggravation.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an induction medical examination in August 1969, 
he was noted to suffer from pes planus.  He was subsequently 
treated during basic military training, in October 1969, for 
congenital pes planus.  In particular, on October 2, 1969, 
the veteran was scheduled for a consultation with Podiatry, 
for flat feet.  On October 8, 1969, a treatment note 
reflected findings of "Cold [and] fallen arches".  On 
October 20, 1969, he was examined at the Walson Army Hospital 
Podiatry Clinic.  He reported pain in his feet on prolonged 
foot activity.  On clinical evaluation, he was noted to 
suffer from congenital flat feet.  It was reported that there 
was no limitation, and no pain was elicited.  The examiner's 
impression was congenital pes planus.  Subsequently, a 
treatment note, dated October 24, 1969, appears to reflect 
the veteran being issued orthotics.

None of the veteran's additional service medical records 
reflects treatment for pes planus.  In March 1971, he 
underwent a separation medical examination.  In a Report of 
Medical History, the veteran noted that his fallen arches had 
never bothered him until basic training, and that he had a 
problem with standing on his feet for any length of time.  In 
a Report of Medical Examination, the column labeled 
"Clinical Evaluation," was left blank.  No clinical finding 
with respect to pes planus was reported.  

Following his separation from service, the veteran filed a 
claim for service connection for a skin condition, and was 
subsequently medically examined for VA purposes in October 
1971.  During the examination, the veteran reported suffering 
from painful flat feet if he stood for any length of time or 
walked any great distance.  On clinical evaluation, the 
examiner noted that the veteran suffered from 3rd degree 
bilateral pes planus, which he described as moderately 
symptomatic.  

Thereafter, in November 1971, the veteran filed a claim for 
service connection for flat feet (pes planus).  In a 
subsequent rating decision that same month, the veteran's 
claim for pes planus was denied.  

In October 1972, the veteran again underwent VA medical 
examination.  He complained of difficulty walking or standing 
for prolonged periods of time.  On clinical evaluation, the 
examiner noted the veteran to have 3rd degree bilateral pes 
planus with fallen metatarsal arches.  His feet were noted to 
be moderately tender, with no swelling, muscle spasm, or 
callosities.  An associated radiographic study of the 
veteran's feet was normal.  The examiner's impression was 3rd 
degree bilateral pes planus with minimal disability.  

In a December 1972 rating decision, the RO denied the 
veteran's claim for bilateral pes planus.  The veteran 
appealed the decision, and submitted a copy of letter from 
his congressman written to him during basic training.  The 
letter, dated in October 1969, noted that the congressman was 
sorry to learn of the trouble the veteran was experiencing 
with his feet.  The congressman reported that a service 
medical evaluation of the veteran's feet was to be 
undertaken, and a determination made as to whether the 
veteran's feet were bad enough to warrant a medical 
discharge.

Thereafter, the veteran's appeal came before the Board, 
which, in an August 1973 decision, denied the veteran's claim 
of service connection for bilateral pes planus.  Under the 
law, the decision of the Board was final.  

In March 1979, the veteran submitted a statement to the RO in 
which he requested  that his claim for service connection for 
bilateral pes planus be reopened.  He asserted that this pes 
planus was aggravated during service, and that his arches had 
been bothering him since that time.  In letter from the RO to 
the veteran, dated in June 1979, the veteran was informed of 
the previous final decision with respect to his claim for 
service connection for pes planus.  Furthermore, the RO 
indicated that, since no new and material evidence had been 
submitted, no change was warranted and no action would taken 
with respect to his claim.  

During this period, following the Board's August 1973 
decision, the veteran submitted private medical records, as 
well as medical records and examination reports from the VA 
Hospital (VAH) in Newington and the VAMC in Providence, dated 
from April 1972 to September 1982.  These records noted, 
overall, the veteran's treatment for his skin condition and a 
nervous disorder.  Included within these records was a VAMC 
Providence Podiatry note, dated in May 1979, reflecting the 
veteran's treatment for pes planus.  He complained of 
strained longitudinal arches and ankles, with pain running up 
his legs and thighs.  He reported using a soft pair of sponge 
supports in his shoes, which had provided relief of symptoms 
of his pes planus for six months, but stated that symptoms 
had recently returned.  The veteran reported that he worked 
as a postal clerk.  Upon clinical evaluation, the veteran was 
noted to suffer from congenital flexible flat feet, which the 
examiner indicated were made symptomatic in the service.  The 
examiner's diagnosis was strained pes planus, 3rd degree, 
symptomatic.  Treatment called for raising the veteran's 
longitudinal arch supports by 1/4 inch.   

Also during this period of time, in reports as to his 
employment entered at VA examinations in April 1978 and 
November 1980, the veteran indicated that he had been 
employed as a postal clerk since March or April of 1974.

In October 1995, the veteran requested that his claim for 
service connection for pes planus be reopened.  That same 
month, the RO received VAMC Providence medical records, dated 
from November 1994 to October 1995.  In particular, a 
treatment note, dated in December 1994, revealed that the 
veteran suffered from bilateral pes planus, and that he used 
orthotics in his shoes.  A January 1995 treatment note 
reflected the veteran's complaint of left ankle pain since a 
left orthotic wedge had been inserted to help support his 
left arch.  

In a November 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  

In December 1995, the RO received a medical statement from 
the Chief of Podiatry at the VAMC Providence, Richard Baker, 
D.P.M.  Dr. Baker commented, in reference to an earlier RO 
decision:

In your statement, you claim that the condition 
existed prior to military service.  Then why was 
this man allowed to enter the military?  People 
with this condition are notorious for requiring 
greater effort in order to ambulate.  They often 
suffer from "chronically tired feet."  If what I 
understand is true, Mr. [redacted] presented to sick 
call on several occasions during his military 
service for just such complaints.

Dr. Baker also reported that he had been treating the veteran 
since 1993, and that the veteran suffered from severe pes 
planus.  It was noted that the pain in the veteran's feet had 
not improved with treatment.  In addition, Dr. Baker reported 
that low back pain, with which the veteran suffers, is a 
classic symptom of severe pes planus.  He further stated that 
the veteran had a "low arch on and off weightbearing with 
calcaneal eversion", and that he had been unable to tolerate 
efforts to support his medial arch area with orthotics.  

In March 1996, the RO received VAMC Providence medical 
records, some duplicative, dated from August 1991 to February 
1996.  In particular, these records noted the veteran's 
treatment for his pes planus, with treatment records noting 
adjustments being made in the veteran's orthotics.  

In October 1996, the veteran testified before a hearing 
officer at the VARO in Providence.  The veteran reported 
that, prior to service, he was aware that he had pes planus, 
but that he had not experienced pain in his feet during this 
period.  He stated that problems with his feet began during 
basic training at Fort Dix, NJ.  The veteran reported that he 
subsequently received treatment for pes planus at Fort Dix, 
and was given arch supports.  He also reported that the pain 
in his feet had continued since basic training, and as a 
result he could not walk long distances.  Furthermore, the 
veteran indicated that he could only wear special sneakers, 
and not shoes.  Additionally, the veteran noted that the pain 
in his feet made it difficult for him to work as a postal 
clerk for the U.S. Postal Service, and restricted his ability 
to go on long walks, jog, or go dancing with his wife.  

In July 1997, the RO received a VAMC Providence treatment 
record, dated that same month.  This record noted the 
veteran's continued use of orthotics as treatment for his pes 
planus.  



II.  Analysis

A.  New and Material Evidence

The veteran was previously denied service connection for pes 
planus in an August 1973 Board decision.  In order to reopen 
his claim, he must present new and material evidence with 
respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the August 1973 Board decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
pes planus, is that which has been submitted since the Board 
entered its decision on this matter in August 1973.  

Evidence submitted since the final Board decision entered in 
1973 includes:

1. Multiple private and VA medical treatment records 
and notes, as well as examination reports, dated 
from April 1972 to September 1982.  
2. VAMC Providence podiatry note, dated in May 1979.  
3. VAMC Providence treatment records, dated from 
August 1991 to July 1997.  
4. Medical opinion from Richard Baker, D.P.M, Chief of 
Podiatry, VAMC Providence, dated in December 1995. 
5. Transcript of personal hearing, conducted in 
October 1996. 

Following a review of the record, the Board finds that 
evidentiary items (1), (2), (3), and (5), while new, are not 
material evidence sufficient to warrant reopening the 
veteran's claim for bilateral pes planus.  In this regard, we 
note that the various private and VA medical records, 
overall, reflect the veteran's treatment for a skin condition 
and nervous disorder.  In addition, the VAMC Providence 
Podiatry note and treatment records report the veteran's 
treatment for his pes planus and the adjusting of his 
orthotics.  The Podiatry note also contained a notation that 
the veteran's flat feet had been made symptomatic in service.

With regard to these records, we find that they do not 
provide medical nexus evidence with respect to whether the 
veteran's pes planus was aggravated during service, and are 
cumulative of evidence that the Board had previously 
considered in its August 1973 decision.  Furthermore, the 
veteran's lay assertions, documented in the hearing 
transcript, although they may be sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See, e.g., Voerth v. West, 13 Vet. App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

With respect to the statement from Dr. Baker, evidentiary 
item (4), we note that he did not specifically discuss 
whether the veteran's pre-service bilateral pes planus was 
aggravated during service.  However, he did note that persons 
with the veteran's condition often suffer from "chronically 
tired feet", and that he understood that the veteran had 
presented to sick call in service on several occasions 
complaining of fatigued feet.  Furthermore, Dr. Baker 
believed the veteran's pes planus was related to service.  

We note that it does not appear that Dr. Baker reviewed the 
veteran's claims file prior to his opinion, and, therefore, 
his findings are predicated on a history provided by the 
veteran, and thus can be no better than the facts related to 
him by the patient.  See Elkins v. Brown, 5 Vet.App. 474, 478 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).  However, we are not 
unmindful of the mandate in the recent Hodge precedent, 
discussed above.  Therein, the Federal Circuit Court 
declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Thus, given that Dr. Baker discusses the veteran's 
current bilateral pes planus condition in relation to his 
period of military service, and resolving any reasonable 
doubt in favor of the veteran, we find that the statement 
from Dr. Baker meets the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).

Accordingly, the Board concludes that the veteran has 
submitted evidence which is new and material, and the claim 
for service connection for bilateral pes planus is reopened.  

In addition, we are also aware that, in its February 1996 
SOC, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted the regulation's 
pertinent language as it relates to new and material evidence 
claims.  However, in the analysis under "Reasons and 
Bases", the RO noted, in part, "To justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  This language was also noted in 
later SSOC's dated in March 1996 and April 1999.  We 
acknowledge that the RO's analysis appeared to be predicated, 
in part, upon language found impermissible by Hodge.  
However, in a subsequent May 1999 SSOC, the RO did not cite 
to the impermissible language, and appropriately considered 
the veteran's claim solely under the language of § 3.156.  In 
any event, we find that the claim has been reopened.

B.  Well-Groundedness

A claimant seeking benefits under any law administered by the 
Secretary of Veterans Affairs has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Now 
that Hodge has overruled the Colvin materiality test, the 
existence of a well-grounded claim no longer necessarily 
flows from a determination that new and material evidence has 
been presented.  Put another way, Hodge implicitly held that 
new and material evidence can have been presented even though 
a claim is not well grounded.  Elkins v. West, supra, at 218.  
Thus the Board, following its determination in this case that 
new and material evidence has been presented, must next 
determine, as part of its review of the claim under section 
5108, whether the veteran's claim, as reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
See Elkins, supra.  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, 
citing Caluza, supra, aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").

In reviewing the evidence before us, the Board finds that the 
veteran suffered from pes planus prior to service.  As the 
U.S. Court of Appeals for Veterans Claims has held, the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 
Vet.App. 345, 348 (1998).  In this instance, the veteran's 
service entrance medical examination noted that he suffered 
from pes planus.  Furthermore, during his personal hearing, 
the veteran testified that he knew he had flat feet before 
entering service.  Thus, we find the presumption of soundness 
has been rebutted, and that the veteran's pes planus did 
exist prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
pes planus worsened, or became aggravated, during service.  
As noted above, there must be a showing that the veteran's 
underlying flat foot disorder, as contrasted to the symptoms, 
increased in severity.  

In reviewing the evidence of record, we are cognizant that 
the veteran has a currently diagnosed disability, severe pes 
planus.  He has also reported that he had not experienced 
problems with feet before service, but that his flat foot 
disorder was symptomatic during his basic military training 
at Fort Dix.  During this period, the evidence reflects that 
the veteran was treated on a few occasions in October 1969 
for bilateral pes planus.  There is a lack of evidence for 
additional treatment during service.  The veteran 
subsequently complained of problems with his feet at 
separation, but no clinical finding regarding the severity of 
his foot disorder, or whether it had been aggravated by 
service, was made.  

Thereafter, subsequent VA examinations, in October 1971 and 
1972, reported that the veteran suffered from symptomatic pes 
planus in moderate and mild form, respectively.  The 
examiners did not offer comments as to whether the veteran's 
pes planus had been aggravated during service.  The veteran 
reportedly began to work for the U.S. Postal Service in 1974, 
and he testified at his personal hearing in 1996 that the job 
required him to be on his feet a great deal of the time.  His 
post-service career, therefore, has been largely spent in 
employment requiring long periods of time on his feet.  
Furthermore, various VAMC Providence treatment records 
reflect the veteran's use of orthotics as treatment for his 
bilateral pes planus, but do not contain any medical nexus 
evidence as to whether his disability was aggravated during 
service.  

With respect to Dr. Baker, he has reported that he had begun 
treating the veteran in 1993.  It does not appear that he 
reviewed the veteran's service medical records or claims file 
prior to rendering his opinion regarding the veteran's 
bilateral pes planus.  Dr. Baker did not comment as to 
whether the veteran's pes planus condition was aggravated by 
service, but instead asserted that the veteran should have 
been service connected for pes planus because of his 
complaints of foot pain and fatigue in service.  He further 
stated that many people with pes planus often complain of 
"chronically tired feet".  There is also a question as to 
whether Dr. Baker believes that the veteran's pes planus pre-
existed service.  As reported above, Dr. Baker noted in his 
statement, in reference to an earlier RO decision, "you 
claim that the condition existed prior to military service.  
Then why was this man allowed to enter the military?"  

Thus, the Board finds Dr. Baker's opinion and comments, while 
noting the veteran's treatment for pes planus and his history 
of complaints in service, to be inconclusive, given that he 
did not offer an opinion on the issue of whether the increase 
in the veteran's pes planus symptomatology was or was not due 
to the natural progress of his pes planus disorder.  
Furthermore, as noted above, Dr. Baker began treating the 
veteran more than 20 years after the veteran separated from 
service, and his comments are based on a history provided by 
the veteran, and thus can be no better than the facts related 
by the veteran to him.  See Elkins, Reonal, Swann, supra.  As 
the Court has clearly held in Hunt, supra, and other 
precedent decisions, the mere increase in symptomatology in 
service does not establish permanent aggravation of a pre-
service disorder.

Therefore, after a thorough review of all the evidence of 
record, and consideration of Dr. Baker's comments and 
opinion, we find that competent medical evidence has not been 
presented that provides that the veteran's pre-service 
bilateral pes planus condition was aggravated by service, 
and, as a result, the veteran's claim is not found to be well 
grounded.  See Caluza, supra.  

While we do not doubt the sincerity of the veteran's 
contentions that he suffers from bilateral pes planus, and 
that it is related to service, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's pes planus 
was incurred in, or aggravated by, service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.  In addition, the 
veteran does not meet the burden of presenting evidence of a 
well-grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See Voerth, Bostain, Routen, supra.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral pes planus, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
bilateral pes planus must be denied.  See Epps v. Gober, 
supra.

Finally, the Board notes that, in March 1996, the veteran 
requested that the RO obtain treatment records from the VAH 
in Newington for the period 1971 to 1978.  He reported that 
those records would document treatment for his feet, which 
included being issued arch supports.  The RO noted, in its 
March 1996 rating decision, that treatment records from VAH 
Newington for the periods identified were already on file, 
and had been considered.  We note that, while there are 
records currently on file from the Newington VAH, none of 
these pertain to the veteran's feet, except for VA 
examination reports in October 1971 and 1972.  In any event, 
the veteran has not reported that a treating doctor at VAH 
Newington during this period opined that his bilateral pes 
planus was aggravated as a result of service.  Furthermore, 
it appears that these records, based on the veteran's report, 
pertain more to the issuance of orthotics for his feet.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, to 
obtain those VAH Newington records requested by the veteran, 
would be judicially expedient or otherwise result in a 
different finding.  Thus, such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).   


ORDER

Entitlement to service connection for pes planus is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

